This is an appeal from a judgment of nonsuit in an action to quiet title.
The plaintiffs relied for their proof of title upon a tax-collector's deed. The defendants objected to the admission of this deed in evidence upon the ground that it was void upon its face, for the reason that its recitals as to the notice of the sale of the property for taxes showed affirmatively that the required length of time of personal notice to the owners of the property prior to its sale was not given as required by section 3897 of the Political Code. The deed was conditionally admitted; but when the plaintiffs rested their case the defendants renewed their objection in the form of a motion *Page 291 
for nonsuit, which motion having been granted by the court, the plaintiffs appeal.
Upon the motion for nonsuit the respondents relied successfully upon the case of Healton v. Morrison, 162 Cal. 668, [124 P. 240], as decisive of the question as to the invalidity of the plaintiff's deed. The trial court granted the motion upon the authority of that case. In so doing it committed no error, for no material distinction can be drawn between that case and the case at bar.
Upon the authority of Healton v. Morrison, the judgment is affirmed.